Title: To George Washington from Henry Champion, Sr., 25 May 1780
From: Champion, Henry Sr.
To: Washington, George



State of Connecticut—Colchester May 25th 1780

May it please your Excellency, this State have adopted the Measures Recommended by Congress Regulating the Comys Dept., & have done me the Honor to appoint me their superintending Comy, but have Change’d the Chief of my Assistant Purchasers, those New appointed (tho very good men) are not so Experience’d, & Cannot go on at this, the most Critical Junction to advantage at first Setting out, I am now well supply’d from this state with Cash for further supplies & will Exert my Self to the utmost of my abillities, however the want of money from the Continent to pay off my old Debts of Six, Eight, & ten months standing, disables most of the good farmers that I depend upon for future supplies from filling their pastures, the price also being limited in this state; which the purchasers may give, & not Exceed, I fear, will prevent my being able to Increase the Supplies for Some weeks, I am very Sorry to trouble your Excellency, Especially with any thing disagreable, but from your request, & every other Consideration, Esteem it my duty to Inform you of my prospects in regard to present & future supplies.
I do still, & design, to Continue to purchase in the state of Massachusetts Bay under Colo. Blanes appointment till that state Comes into Some Regulations for themselves. I am your Excellencies Most Obedt H. sert

Henry Champion

 